Citation Nr: 1201318	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  97-10 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 13, 1995, for the grant of service connection for posttraumatic stress disorder (PTSD) with residual schizophrenia.

2.  Whether there was clear and unmistakable error (CUE) in the November 14, 1979 rating decision that denied nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO, in relevant part, granted service connection and assigned an initial 10 percent rating for PTSD, effective April 13, 1995.  In October 1996, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for PTSD.  The RO issued a statement of the case (SOC) in December 1996, and the Veteran filed a substantive appeal (VA Form 9) in February 1997.  

In a March 1997 letter, the Veteran indicated that he was seeking a 100 percent rating for "mental disorders" retroactively from 1978.  The Board interprets this statement as a NOD with the effective date assigned for the award of service connection for PTSD.  In a January 2001 rating decision, the RO, in relevant part, denied an effective date earlier than April 13, 1995; the Veteran continued to disagree with the effective date assigned; a SOC was issued in December 2001; and the Veteran filed a substantive appeal (VA Form 9) in March 2002.

In April 2004, the Board remanded the issues on appeal to the RO, via the Appeals Management Center (AMC), so that the Veteran could be scheduled for a Board hearing at the RO (Travel Board hearing).  In July 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In December 2007, the Board remanded the Veteran's claims for an increased rating for PTSD, for an earlier effective date for the grant of service connection for PTSD, for a total disability rating based on individual unemployability, and for service connection for schizophrenia.

In a November 2009 rating decision, the RO granted service connection for schizophrenia and recharacterized the Veteran's service-connected psychiatric disability as "PTSD with residual schizophrenia (formerly paranoid type)".  The RO also awarded a 70 percent rating for PTSD with residual schizophrenia and a TDIU, effective April 13, 1995.  This decision represents a full grant of the benefits sought with respect to service connection for schizophrenia and entitlement to a TDIU; hence, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

As noted above, in the November 2009 rating decision, the RO increased the rating for psychiatric disability to 70 percent, effective April 13, 1995.  In the April 2010 supplemental SOC (SSOC), the RO indicated that this was a full grant of the benefits requested by the Veteran's attorney.  In this regard, the Board notes that, in a December 2008 letter, the Veteran's attorney argued that the disability rating should be at least 50 percent and more likely 70 percent and that the proper rating would qualify the Veteran for a TDIU.  The Veteran's attorney made similar arguments in a February 2009 letter.  In a July 2009 letter, the Veteran's attorney noted a private physician's opinion that the Veteran's PTSD and schizophrenia surpassed a rating of 70 percent and that given his unemployability, he was entitled to a 100 percent rating.  Also in that letter, the Veteran's attorney argued that once service connection was granted for schizophrenia, the Veteran should be considered 100 percent disabled for compensation purposes dated from April 13, 1995.  Although not entirely clear, the Veteran's attorney did suggest that the Veteran would be satisfied with a 70 percent rating for psychiatric disability and a TDIU.  This is further supported by the Veteran's response to the November 2009 rating decision in which he thanked the RO for its decision increasing his disability rating and granting a TDIU.  He further indicated that he disagreed with three remaining issues:  entitlement to an earlier effective date for the grant of service connection for PTSD; whether there was clear and unmistakable error in the November 14, 1979 RO decision that denied nonservice-connected pension benefits; and the January 1974 claim for pension benefits.  Given the above statements, it appears that the Veteran is satisfied by the 70 percent rating for psychiatric disability and a TDIU, and the issue of an increased rating for PTSD is no longer before the Board.

As to the January 1974 claim for pension benefits, which the Veteran claims is unadjudicated, the RO issued a rating decision as this matter in April 2010; the Veteran filed a NOD in April 2010; and a SOC was issued in November 2011.  This claim has not been certified to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of CUE in November 14, 1979 RO rating decision - for which the Veteran has completed the first of two actions needed to perfect an appeal to the Board - is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In 1980, VA amended its regulations to include PTSD. 

2.  The first communication from the Veteran claiming entitlement to service connection for PTSD is dated April 13, 1995.  

3.  The evidence shows the Veteran has had overlapping symptoms of PTSD and schizophrenia since service.  


CONCLUSION OF LAW

The criteria for an effective date of April 13, 1994, for a grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This claim arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for psychiatric disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In any event, the Veteran was provided information regarding the assignment of effective dates in March 2006 and April 2010 letters.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as his Social Security Administration (SSA) records.  Moreover, as indicated below, the only evidence that could result in an effective date earlier than April 13, 1995, would be evidence from or relating to the time period prior to that date, and there is no claim or indication that there is any such outstanding relevant evidence.  Consequently, there were no additional obligations under VA's duty to assist that went unfulfilled.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (only relevant records must be sought pursuant to VA's duty to assist).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an effective date earlier than April 13, 1995 for the grant of service connection for psychiatric disability is thus ready to be considered on the merits.

Factual Background

The Veteran's service treatment records (STRs) are unremarkable for a psychiatric disorder.  The October 1945 discharge examination report reflects that the Veteran's psychiatric evaluation was normal.  

In April 1946, the Veteran filed an original claim for disability compensation for an ear condition, an eye condition, and tonsillitis; the claims were denied in a June 1946 rating decision.

In March 1963, the Veteran filed a claim for disability compensation for an eye condition and an ear condition.  Later that month, the RO requested additional information, but the Veteran did not respond.  

In January 1974, the Veteran filed a claim for nonservice-connected pension benefits based on the report of an ulcer, degenerative arthritis, and an eye condition.

In February 1978, the Veteran filed a claim for nonservice-connected pension benefits based on the report of aorta calcification, a back condition, and a right arm and elbow condition.  

In an April 1978 letter, the Veteran indicated that he would not be examined by VA physicians after reading of VA's experiments on human beings in drug/mind control.  He said that he would be examined by a private physician, if necessary.  In a May 1978 letter, the RO informed him that he could submit a statement from a private physician.  In an April 1979 letter, the Veteran requested pension benefits, noting that he had been examined by Dr. Levy for the purposes of establishing Supplemental Security Income (SSI).  He enclosed a copy of the SSI award letter.  The RO requested records from Dr. Levy, but did not receive a response.  

In October 1979, the RO received a "Certificate of Attending Physician" by Dr. Levy.  Dr. Levy noted that Veteran had complaints of having been "doped" in 1968 and 1974 by the government.  Dr. Levy indicated that the Veteran was delusional and had a low frustration threshold.  The diagnosis was paranoid psychosis, chronic.  

In a November 1979 rating decision, the RO denied nonservice-connected pension, noting that the Veteran's chronic paranoid psychosis was 30 percent disabling, that his back disability was 0 percent disabling, and that he did not meet the schedular requirements for benefits.  

In January 1984, the Veteran filed claims for service connection for right elbow and back disabilities, which were denied in a February 1984 rating decision.

In March 1989, the Veteran filed an application to reopen his claims for service connection for a right arm disability and back disability.  The Veteran was notified that new and material evidence was required to reopen the claims, but he did not respond.  Subsequently, the Veteran submitted letters requesting copies of service medical records and military personnel records.

On April 13, 1995, the RO received correspondence from the Veteran in which he requested copies of service records and indicated that until he had received these records, it was a waste of time for him to file a new claim for service-connected disability.  Those records were provided to him later that month.  On April 9, 1996, the Veteran filed claims for service connection for "war nerves", deviated septum, chronic sinusitis, pharyngitis, and PTSD (See VA Form 21-526).
Analysis

The Veteran's informal claim for service connection for psychiatric disability was received on April 13, 1995; a formal claim for benefits (VA Form 21-526) was received on April 9, 1996.  Service connection was granted for PTSD from April 13, 1995 - the date the informal claim for benefits was received.  Service connection was later granted for schizophrenia and the psychiatric disability was recharacterized as PTSD with residual schizophrenia.

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. 
§ 5110(b)(1).  

As to what constitutes a claim, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. §  3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g).  The Board notes that PTSD was first recognized as a distinct disability by VA on April 11, 1980, see 45 Fed. Reg. 26,326 (1980), and this change constituted a liberalizing VA issue.  See VAOPGCPREC 26-97 (July 16, 1997); Green v. Brown, 10 Vet. App. 111 (1997).  With regard to PTSD claims, VAOPGCPREC 26-97 held that "an effective date prior to the date of claim cannot be assigned under section 3.114 unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."

In short, the pertinent law and regulations permits an effective date one year earlier than the date of claim, but only if it can be demonstrated that the Veteran met all eligibility criteria on April 11, 1980, for PTSD.

The eligibility requirements for service connection for PTSD include medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011).

In this case, the Board finds that the evidence shows the Veteran met all of the eligibility criteria for the liberalized benefit prior to April 1980.  As noted above, the Veteran was originally diagnosed with schizophrenia in 1968 and received SSI benefits in 1978 based on this diagnosis.  He was first diagnosed with PTSD by a VA examiner in August 1996.  It was noted at that time the Veteran also had symptoms related to schizophrenia.  An April 2001 VA examiner noted that the Veteran described having PTSD symptoms since service; the examiner further noted that Veteran's PTSD and schizophrenia had overlapping symptomatology.  Dr. Wilson, a private physician, also noted that the Veteran's prodromal manifestations of schizophrenia wholly overlapped with PTSD and that it is near impossible to clearly differentiate between the two disorders.  In sum, the Board finds that the Veteran most likely exhibited overlapping symptoms of PTSD and schizophrenia since service, although the symptoms of PTSD were not recognized until many years later.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence shows the Veteran had PTSD at the time of the liberalizing law in April 1980.  Therefore, under 38 U.S.C.A. § 5110(g), the Veteran is entitled to an effective date one year prior to his date of claim.  As such, an effective date of April 13, 1994, is assigned. 

The only basis for an effective date earlier than April 13, 1994 would be if there had been a claim filed prior to April 13, 1995, either formal or informal, the latter of which could be any document indicating an intent to apply for entitlement to service connection for psychiatric disability.  

A review of the claims file does not reflect that such a document was filed prior to April 13, 1995.  The only document received by the RO prior to April 13, 1995, that references psychiatric disability is the October 1979 record from Dr. Levy, which was submitted in connection with the Veteran's claim for pension benefits.  None of the documents received prior to April 13, 1995, indicate an intent to seek service connection for a psychiatric disorder and none of them therefore constitute an informal claim.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing").  

In this case, the Veteran essentially argues that he is entitled to an earlier effective date for the grant of service connection for PTSD with schizophrenia because he has exhibited symptoms of these disabilities since military service.  He has requested an effective date from November 1968, the date of a VA hospital record that diagnosed him with schizophrenia.  He has also requested an effective date from 1978, when the Social Security Administration found him disabled due to psychiatric disability.  He has also argued that the RO should have considered a claim for disability compensation implicit in his 1978 claim for pension benefits.  

The Veteran does not argue, however, that he filed a claim for service connection for psychiatric disability prior to April 13, 1995.  The Board acknowledges the November 1968 VA record, along with later medical evidence, suggests that the Veteran had psychiatric symptoms for most of his adult life.  The Board also acknowledges that the Veteran was awarded SSI benefits in 1978 and that he filed a claim for pension benefits with VA in 1978.  However, as noted above, none of documents received prior to April 13, 1995, reflect an intent to file a claim for service connection for psychiatric disorder.  

The Board is bound by the laws and regulations that apply to veterans claims.  
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2011).  In this instance, the law precludes the assignment of an effective date more than one year prior to the date of receipt of the claim.  38 U.S.C.A. § 5110(g).  The Veteran has not disputed that the date of his claim is April 13, 1995.  As such, the earliest possible effective date of his award of service connection for PTSD is April 13, 1994.  


ORDER

An effective date of April 13, 1994, for the grant of service connection for PTSD is granted. 


REMAND

In a November 2009 rating decision, the RO determined that there was no CUE in the RO's November 14, 1979, that denied nonservice-connected pension benefits.  In December 2009, the Veteran filed a NOD with the RO's decision.  

By filing a timely NOD, the Veteran has initiated appellate review of the question of CUE in the November 1979 RO decision; however, the RO has yet to issue a SOC with respect to this issue, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 , 20.201, 20.202 (2011). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should furnish to the Veteran a SOC on the question of CUE in the November 14, 1979 RO decision that denied nonservice-connected pension benefits, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


